Exhibit 10.1
EIGHTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT
     This Eighth Amendment to Credit and Security Agreement (“Eighth Amendment”)
is entered into as of November 30, 2010, by and among Synergetics, Inc., a
Missouri corporation, and Synergetics USA, Inc., a Delaware corporation
(individually, a “Borrower” and together, the “Borrowers”), and Regions Bank
(“Lender”).
RECITALS
     A. Borrowers and Lender entered into a certain Credit and Security
Agreement dated as of March 13, 2006, as heretofore amended from time to time
(as so amended, the “Existing Credit Agreement”).
     B. Borrowers and Lenders desire to amend the Existing Credit Agreement as
hereinafter provided.
     C. The Existing Credit Agreement and this Eighth Amendment constitute the
“Credit Agreement” from and after the effectiveness of this Eighth Amendment.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrowers and Lender agree as follows:
     1. Defined Terms. Each term used herein without definition or a
modification to definition shall have the same meaning as set forth in the
Existing Credit Agreement, otherwise defined in this Eighth Amendment.
     2. Credit Agreement Amendment. The Existing Credit Agreement is hereby
amended as follows, effective upon fulfillment of conditions set forth in
Section 4 of this Eighth Amendment:
     A. Section 1.2, entitled “Primary Definitions,” is hereby amended by
modifying the following definition:
“Termination Date” means November 30, 2011.
“Equipment Purchase Loan Maturity Date” means November 30, 2011.
The definitions, “Foreign Accounts” and “Foreign Accounts and Insurance Security
Interest” are hereby deleted as of the effective date of the Eighth Amendment.
     B. All references in the Credit Agreement to that certain Foreign Accounts
Credit and Security Agreement dated as of June 20, 2007, as amended, are hereby
deleted effective upon the effectiveness of the Eighth Amendment.
     3. Representations and Warranties. The Borrowers jointly and severally
hereby represent and warrant to the Lender as follows:

 



--------------------------------------------------------------------------------



 



     (a) This Eighth Amendment has been duly and validly executed by authorized
officers of the Borrowers and constitutes the legal, valid and binding
obligation of the Borrowers, enforceable against the Borrowers in accordance
with its terms. The Existing Credit Agreement, as amended by this Eighth
Amendment, remains in full force and effect and remains the valid and binding
obligation of the Borrowers, enforceable against the Borrowers in accordance
with its terms. The Borrowers hereby ratify and confirm the Existing Credit
Agreement, as amended by this Eighth Amendment.
     (b) No Default or Event of Default has occurred or now exists under the
Existing Credit Agreement and no Default or Event of Default will occur as a
result of the effectiveness of this Eighth Amendment.
     (c) The representations and warranties of the Borrower contained in the
Existing Credit Agreement, are true and correct in all material respects on and
as of the date of this Eighth Amendment.
     4. Conditions to Effectiveness of Eighth Amendment. The effectiveness of
this Eighth Amendment and the agreements set forth herein are subject to
fulfillment, as determined in the sole judgment of Lender, of the following
conditions:
     (a) Borrowers shall have executed and delivered to Lender this Eighth
Amendment;
     (b) Each Borrower shall have delivered to Lender a Certificate of the
Secretary or an Assistant Secretary of such Borrower certifying that appropriate
corporate actions authorizing the execution and delivery of this Eighth
Amendment have been taken and covering such other matters as Lender may
reasonably request;
     (c) Lender shall have determined that no Default or Event of Default
exists; and
     (d) Borrowers shall have delivered such other documents and shall have
taken such other actions as Lender in its reasonable discretion may require.
     5. Release. In consideration of the agreement of Lender to modify the terms
of the Existing Credit Agreement as set forth in this Eighth Amendment,
Borrowers hereby release, discharge and acquit forever Lender and any of its
officers, directors, servants, agents, employees and attorneys, past and
present, from any and all claims, demands and causes of action, of whatever
nature, whether in contract or tort, accrued or to accrue, contingent or vested,
known or unknown, arising out of or relating to the loans evidenced by the
Existing Credit Agreement, as hereby amended, or Lender’s administration of the
same or any other actions taken pursuant to the Existing Credit Agreement or
under any other documents or instruments evidencing loans made by Lender to
Borrowers or the administration of same; provided, however, that the foregoing
release and the following indemnity relate only to actions or inactions of
Lender through the date hereof.
     6. Payment of Costs/Expenses. Without limiting the generality of provisions
in the Existing Credit Agreement (as amended by this Eighth Amendment) relating
to payment of Lender’s costs and expenses, the Borrower will pay all reasonable
out-of-pocket expenses, costs and charges of Lender’s attorneys incurred in
connection with the preparation and implementation of this Eighth Amendment.

2



--------------------------------------------------------------------------------



 



     7. Other Documents/Provisions to Remain in Force. Except as expressly
amended hereby, the Existing Credit Agreement and all documents and instruments
executed in connection therewith or contemplated thereby and all indebtedness
incurred pursuant thereto shall remain in full force and effect and are in all
respects hereby ratified and affirmed.
     8. Successors and Assigns. Subject to any restriction on assignment set
forth in the Existing Credit Agreement, this Eighth Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
     9. Counterparts. This Eighth Amendment may be executed in any number of
counterparts, each of which shall constitute one and the same Amendment.
     10. Incorporation by Reference. The Existing Credit Agreement and all
exhibits thereto, and the exhibits to this Eighth Amendment are incorporated
herein by this reference, except to the extent replaced by Exhibits attached to
this Eighth Amendment.
     11. No Oral Loan Agreements. Pursuant to Mo. Rev. Stat. § 432.045 and §
432.047, the parties agree to the quoted language below (all references to “you”
are references to Borrower and all references to “us” are references to Lender):
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED, THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER) AND US
(LENDER) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.
[Remaining portion of this page is intentionally blank. Signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Lender and Borrowers have caused this Eighth Amendment
to be executed effective as of the date first written above.

            BORROWERS:

SYNERGETICS, INC.
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Chief Financial Officer        and

SYNERGETICS USA, INC.
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Chief Financial Officer        LENDER:

REGIONS BANK
      By:   /s/ Anne D. Silvestri         Name:   Anne D. Silvestri       
Title:   Senior Vice President     

4